On Motion of Mr. Charles Cotesworth Pinckney Solicitor for the Complainant suggesting that the Defendant Donaldson had stood out on Process of Contempt to a Commission of Rebellion for want of his answer to the Plaintiffs Bill as might appear by the same under the great Seal of the Province and the Commissioners Certificate thereon indorsed whereby they did certify that the said Defendant was not to be found Ordered that the Serjeant at Arms 17 attending this Court do apprehend the said Defendant and bring him to the Barr of this Court to answer the said Contempt.

 This is the first mention upon the chancery records of the sergeant at arms,